      Case 2:17-cv-02535-SMM Document 155 Filed 05/07/19 Page 1 of 3



1    Karen S. Hobbs (DC Bar No.469817)
     Jody Goodman (DC Bar No. 404879)
2    James Evans (VA Bar No. 83866)
     Federal Trade Commission
3    600 Pennsylvania Ave., NW, Mailstop CC-8528
     Washington, DC 20580
4    (202) 326-3587 / khobbs@ftc.gov
     (202) 326-3096 / jgoodman1@ftc.gov
5    (202) 326-2026 / james.evans@ftc.gov
     (202) 326-3395 (fax)
6
     Attorneys for Plaintiff
7    Federal Trade Commission

8
                           UNITED STATES DISTRICT COURT
9                              DISTRICT OF ARIZONA

10   Federal Trade Commission,
                                                   No. CV-17-02535-PHX-DJH
11                Plaintiff,
                                                   Notice of Service of Discovery
12         v.

13   Electronic Payment Solutions of
     America, Inc., et al.,
14
                  Defendants.
15
16         Pursuant to Local Rule 5.2, the undersigned counsel for the Federal Trade
17   Commission hereby certifies that on May 6, 2019, I served a copy of the FTC’s Fifth
18   Supplemental Responses to the Court’s MIDP Requests by PDF email attachment (with
19   consent) on the attorneys and party listed below:
20
21       Derek Young                                     Scotty P. Krob
         Justin Kaplan                                   Krob Law Office LLC
22       Kaplan Young & Moll Parrón PLLC                 8400 E. Prentice Ave., Penthouse
         600 Brickell Ave., Suite 1715                   Greenwood Village, CO 80111
23       Miami, FL 33131                                 (303) 694-0099
         (305) 531-2424                                  (303) 694-5005 (fax)
24       (305) 531-2405 (fax)                            scott@kroblaw.com
         dyoung@kymplaw.com
25       jkaplan@kymplaw.com                             Attorneys for Defendants
                                                         Electronic Payment Systems, LLC and
26       Attorneys for Defendants Electronic             Electronic Payment Transfer, LLC
         Payment Solutions of America Inc.,
27       Electronic Payment Services Inc., and
         Jay Wigdore
28

                                          1
     Case 2:17-cv-02535-SMM Document 155 Filed 05/07/19 Page 2 of 3



1       Booker T. Evans                           Christopher Lindstrom
        btelaw@outlook.com                        Potts Law Firm LLP
2                                                 3737 Buffalo Speedway, Suite 1900
        Attorney for Cross-Claim Defendants       Houston, TX 77098
3       Dynasty Merchants LLC and Nikolas         (713) 963-8881
        Mihilli                                   (713) 583-5388 (fax)
4                                                 clindstrom@potts-law.com

5       Michael Peterson                          T. Micah Dortch
        17406 W. Maplewood Ave.                   Potts Law Firm LLP
6       Littleton, CO 80127                       2911 Turtle Creek Blvd., Suite 1000
        mikeypeterson@hotmail.com                 Dallas, TX 75219
7                                                 (214) 396-9427
        Defendant Pro Se                          (713) 583-5388 (fax)
8                                                 mdortch@potts-law.com

9                                                 Attorneys for Defendants John Dorsey
                                                  and Thomas McCann
10
11                                            Respectfully submitted,

12   Dated: May 7, 2019
                                                /s/ James Evans
13                                            Karen S. Hobbs
                                              Jody Goodman
14                                            James Evans
                                              Federal Trade Commission
15                                            600 Pennsylvania Ave., NW
                                              Mailstop CC-8528
16                                            Washington, DC 20580
                                              (202) 326-3587 / khobbs@ftc.gov
17                                            (202) 326-3096 / jgoodman1@ftc.gov
                                              (202) 326-2026 / james.evans@ftc.gov
18
                                              Attorneys for Plaintiff
19                                            Federal Trade Commission
20
21
22
23
24
25
26
27
28

                                       2
      Case 2:17-cv-02535-SMM Document 155 Filed 05/07/19 Page 3 of 3



1                                CERTIFICATE OF SERVICE
2           I hereby certify that on May 7, 2019, I electronically filed the foregoing Notice of
3    Service of Discovery with the Clerk of the Court using CM/ECF. And I hereby certify
4    that I will cause a copy of the same to be served on the following, * in the manner
5    specified below:
6
          Via CM/ECF
7
          Derek Young                                 Christopher Lindstrom
8         Justin Kaplan                               Potts Law Firm LLP
          Kaplan Young & Moll Parrón PLLC             3737 Buffalo Speedway, Suite 1900
9         600 Brickell Ave., Suite 1715               Houston, TX 77098
          Miami, FL 33131                             (713) 963-8881
10        (305) 531-2424                              (713) 583-5388 (fax)
          (305) 531-2405 (fax)                        clindstrom@potts-law.com
11        dyoung@kymplaw.com
          jkaplan@kymplaw.com                         T. Micah Dortch
12                                                    Potts Law Firm LLP
          Attorneys for Defendants Electronic         2911 Turtle Creek Blvd., Suite 1000
13        Payment Solutions of America Inc.,          Dallas, TX 75219
          Electronic Payment Services Inc., and       (214) 396-9427
14        Jay Wigdore                                 (713) 583-5388 (fax)
                                                      mdortch@potts-law.com
15
          Booker T. Evans                             Attorneys for Defendants John Dorsey
16        btelaw@outlook.com                          and Thomas McCann

17        Attorney for Cross-Claim Defendants
          Dynasty Merchants LLC and Nikolas
18        Mihilli                                     Via Email (with consent)

19                                                    Michael Peterson
          Scotty P. Krob                              17406 W. Maplewood Ave.
20        Matthew Z. Krob                             Littleton, CO 80127
          Krob Law Office LLC                         mikeypeterson@hotmail.com
21        8400 E. Prentice Ave., Penthouse
          Greenwood Village, CO 80111                 Defendant Pro Se
22        (303) 694-0099
          (303) 694-5005 (fax)
23        scott@kroblaw.com
          matt@kroblaw.com
24
          Attorneys for Defendants
25        Electronic Payment Systems, LLC and
          Electronic Payment Transfer, LLC
26                                                          /s/ James Evans
                                                          James Evans
27
      *
        Settling Defendants KMA Merchant Services, LLC, and Michael Abdelmesseh need
28   not be served because they have resolved the claims against them. See Docket No. 108.

                                           3
